Citation Nr: 0806380	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-37 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 

INTRODUCTION

The veteran had active military service from February 1972 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The veteran testified before the 
undersigned at a videoconference hearing held in December 
2007. 

The September 2005 statement of the case (SOC) in this appeal 
recognized the August 2003 rating action as the action from 
which this appeal originates.  Although the veteran's formal 
notice of disagreement was received in December 2004, the 
Board points out that the record contains a July 2004 
statement by the veteran on which there is no date stamp, and 
which can be construed as a notice of disagreement as to the 
August 2003 rating decision.  The veteran submitted his 
substantive appeal in November 2005.  Under these 
circumstances, the Board finds that the veteran has perfected 
his appeal from the August 2003 rating action.  See Marsh v. 
Nicholson, 19 Vet. App. 381 (2005) (presumption of regularity 
applies to issuance of SOC addressing merits of an 
appellant's claim; when such an SOC is issued, VA bears the 
burden of proving by clear evidence that the appellant's 
notice of disagreement was not timely filed).  
 
The issue of service connection for back disability on a de 
novo basis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for back disability was denied in a 
June 1978 rating decision; the veteran was notified of the 
decision and of his appellate rights with respect thereto, 
but did not appeal the decision.

2.  The evidence received since the June 1978 rating decision 
is not duplicative or cumulative of evidence previously of 
record, and raises a reasonable possibility of substantiating 
the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's duties to notify and assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In light of the Board's reopening of claim, any deficiency 
regarding new and material evidence notice is not 
prejudicial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

II.  New and material evidence

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

A June 1978 rating decision denied entitlement to service 
connection for back disability.  The veteran was notified of 
the decision and of his appellate rights with respect 
thereto, but he did not appeal.  Consequently, service 
connection for back disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the June 1978 adjudication.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2007).

The evidence on file at the time of the June 1978 rating 
decision included the report of the veteran's service 
entrance examination.  That report documents his 
identification of recurrent low back pain.  Physical 
examination was negative for any back abnormalities.  The 
block on the form for physician comments indicates "low back 
pain."  The remainder of the veteran's service medical 
records were unavailable.

The evidence added to the record since the June 1978 rating 
decision includes additional service medical records for the 
veteran, as well as Individual Sick Slips prepared during his 
period of service.  A sick slip for April 1972 suggests he 
presented for back complaints.  A sick slip for June 1972 
shows he was treated for back pain, and indicates that he was 
on a profile.  The service medical records show he was seen 
in April 1972 for chronic back pain, with radiation from L5 
down.  The entry notes that in February 1972, he was 
diagnosed with possible sciatica.  The impression of the 
April 1972 examiner was of sciatica, rule out herniated 
nucleus pulposus.  Later entries document continued back pain 
complaints.

The new evidence also includes the veteran's statements and 
testimony.  He contends that his service physicians 
recommended that he seek a medical discharge for his back 
problems.  He testified that his back pain has persisted 
since service.  The evidence received since June 1978 also 
includes VA treatment records documenting the presence of 
degenerative disc disease at the L4-L5 and L5-S1 levels, as 
well as degenerative spondylosis. 

The Board finds the above evidence to be clearly new and 
material, given that the evidence previously considered did 
not include any service medical records clinically showing 
back complaints or findings in service.  When coupled with 
the veteran's statements and testimony, which are presumed 
credible, the Board finds that the newly received evidence 
suggests the presence of a back disorder in service, with 
continuity of symptoms since service.  The veteran's claim 
for service connection for back disability is therefore 
reopened.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for back disability is 
granted.  


REMAND

The only service medical record obtained through VA's efforts 
is the veteran's entrance examination.  The remainder of the 
service medical records on file have been submitted 
sporadically by the veteran himself.  He is advised that he 
should provide VA with copies of all service medical records 
in his possession.

The record shows that when VA first requested the veteran's 
service medical records, his service department responded in 
September 1977 that the records would be in the possession of 
the veteran's U.S. Army Reserves unit.  In February 1978 the 
veteran identified that unit as the "163 Ammo Co. Ord DS 
GS" based in Santa Ana, California.  The RO requested the 
veteran's records from the above unit.

In May 1978, the referenced unit copied VA on a letter sent 
to the Commander of the Sixth U.S. Army based in the 
Presidio, San Francisco, California.  The letter advised the 
Commander that the veteran had recently been discharged, that 
his service medical records therefore were with his office, 
and that he should respond to VA's request for those records.  
The Commander never responded.

The Board also notes that the veteran has indicated that he 
was treated for his back problems at the medical facilities 
located at Fort Dix, New Jersey; Fort Knox, Kentucky; and 
Fort Ord, California.  At his December 2007 hearing, he 
suggested that he was also treated at the Walter Reed Army 
Medical Center.  There is no indication that the RO has 
attempted to contact those facilities directly to obtain any 
service medical records for the veteran.

Lastly, the Board finds, in light of the service medical 
records currently on file and the veteran's testimony, that a 
VA opinion addressing the etiology of any current back 
disorder would be helpful in the adjudication of the claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
which have not already been obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

3.  The RO should also request the 
veteran to provide VA with copies of any 
service medical records in his 
possession.

4.  The RO should contact the Walter Reed 
Army Medical Center, and the medical 
facilities at the following U.S. Army 
bases directly, and ask each facility to 
search for any medical records for the 
veteran from February 1972 to February 
1975, and to provide any such records 
which are located:  Fort Dix, New Jersey; 
Fort Knox, Kentucky; and Fort Ord, 
California.  

5.  The RO should also request the 
veteran to provide information pertaining 
to the specific unit(s) to which he was 
assigned during his active service and 
his subsequent period of service in the 
U.S. Army Reserves.  Using any unit 
assignment information for the veteran 
obtained (including from his December 
1977 and February 1978 statements), the 
RO should contact the National Personnel 
Records Center (NPRC) and request that 
NPRC search its records for the following 
medical facilities and submit any service 
medical records referring to the veteran 
at any time during the period from 
February 1972 to February 1975:

	A. the medical facility located at 
Fort Dix, New Jersey; 

	B. the medical facility located at 
Fort Knox, Kentucky;

	C. the medical facility located at 
Fort Ord, California;

        D.  the medical facility located at 
the Presidio, San Francisco, California 
(i.e. the Letterman Army Medical Center); 
and

E.  the Walter Reed Army Medical Center 
in Washington, DC.

In requesting that NPRC undertake the 
indicated searches, the RO should ensure 
that each individual request for records 
covers a time period of no more than one 
year, and that sufficient individual 
requests are submitted to NPRC to cover 
the entire period identified in 
subparagraphs A through E above. 

6.  Then, the RO should arrange for the 
veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and etiology 
of any currently present back disability.  
All indicated studies should be 
conducted.  The examiner should be 
requested to provide an opinion, with 
respect to each currently present back 
disorder, as to whether it is at least as 
likely as not that such disorder is 
etiologically related to service.  The 
veteran's claims file must be made 
available to the examiner for review.  

7.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


